NOTE: ThiS order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
MARY REEVES
(Substituted for Corby Reeves)`,
Claimant-Appellant,
V.
ERIC SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Responclent-Appellee.
lo
2011-7085
Appea1 from the United States Court of Appea1s for
Veterans C1ai1ns in case no. 08-1951, Judge A1an G.
Lance, Sr.
0N MOTION
0 R D E R
Before GAJARSA, Circuit Judge.
Mary Reeves informs the court of the death of C0rby
Reeves and moves for substitution. The Secretary of
Veterans Affairs opposes.
Upon considerations thereof,

REEvEs v. 1i)vA
IT ls ORDERED THAT:
2
The motion is g1'anted.* The revised official caption is
reflected ab0ve.
FoR THE CoURT
 0 1 2011 /s/ J an Horba1y
Date J an Horba1y
ccc Kenneth Carpenter, Esq.
E1izabe-th M. Hosford, Esq.
s24
Clerk
» F
U.S. CUURT E)l|?§Pq’EALS FOR
`!'HE FEDERAL ClRCU1T
§ ,
JUN 01 2011
.IANHDRBALY
CLEN(
* The motion to substitute is granted without preju-
dice to the Secretary making arguments in his brief
concerning the substitution